                          LEE LITIGATION GROUP, PLLC
                                 148 W. 24TH STREET, EIGHTH FLOOR
                                       NEW YORK, NY 10011
                                         TEL: 212-465-1180
                                         FAX: 212-465-1181
                                     INFO@LEELITIGATION.COM


WRITER’S DIRECT:       212-465-1188
                       cklee@leelitigation.com
                                                                                  December 16, 2019
VIA ECF
The Honorable Vernon S. Broderick, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square                                                             12/17/2019
New York, NY 10007

                 Re:   Vargas v. Pier 59 Studios L.P. et al
                       Case No.: 1:18-cv-10357-VSB

Dear Judge Broderick:

       We are counsel to Plaintiff in the above-referenced matter. We write, jointly with counsel
to Defendants, to respectfully request extending the time to file the fairness by thirty (30) days.
The reason for this request is to allow the parties to finalize the terms of the proposed settlement.

         This is the parties’ first request for the relief requested herein. Currently, the deadline to
file the fairness is December 13, 2019.

       We thank Your Honor for considering this matter.

Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.

cc:    all parties via ECF
